DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 11-14,18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN103679642, cited from office actions dated 4/11/2019 for parent application 15323062 ) in view of Cao (US20170026597, cited from office actions dated 4/11/2019 for parent application 15323062)

Regarding claim 1, Sun teaches a method for image correction implemented on a computing device including at least one processor and at least one storage, the method comprising: 
receiving an original image including a metal artifact([0011], the original image data; [0050], Step S1: acquiring projection data of an original image); 
pre-correcting the original image by removing or correcting the metal artifact in the original image([0014], acquire the original preliminary corrected image; [0051],  Step S2: … preliminary corrected image corresponding to the original); 
determining an error image based on the original image and the pre-corrected image([0015], the original image and the corrected image original, the image difference area; [0052] Step S3: The ratio of the original image and the corrected image original, the image difference area between the two graphical correction model image); 
generating a corrected image([0129], after correction of the original image I0x,y is the model image IEx,y ).

Sun does not expressly teach
for each of a plurality of target pixels in the error image, determining a  weighting coefficient corresponding to the target pixel; 
weighting the original image and the error image based on a plurality of weighting coefficients corresponding to the plurality of target pixels; and 
generating a corrected image generating a corrected image based on the weighting. 
However, Cao teaches 
for each of a plurality of target pixels ( target pixel in item 11-13, Fig. 3) in the error image, determining a  weighting coefficient corresponding to the target pixel( 12 in Fig. 3); 
weighting the original image and the error image based on a plurality of weighting coefficients corresponding to the plurality of target pixels([0010], calculating weights of the plurality of normal pixels to the defective pixel based on the similarities between the plurality of normal pixels and the defective pixel); and 
generating a corrected image generating a corrected image based on the weighting( [0012], the normalized weights as a corrected value of the defective pixel; 13 in Fig. 3). 
Cao’s teaching is combinable with that of Sun because the Sun’s original image with metal artifact is similar to Cao’s image with normal and defect pixels, Sun’s pre-corrected image is similar to pre-correcting defect pixels in Cao, and the similarity measure in Cao is similar to image data of the model  in Sun;  thus  Cao’s obtaining the corrected image with weighting  normal pixel and defective pixel with weighting of normal pixel and the pre-corrected pixel based on the similarity measure ( 12-13 in Fig. 3)  could be utilized in Sun for calculating the corrected image.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
An ordinary skill in the art would have been motivated for such combination for the purpose of getting a corrected image.

Regarding claim 2, Sun in view of Cao teaches the method of claim 1, the determining the weighting coefficient corresponding to the target pixel comprising: 
determining information entropy ( Cao, [0014], similarity between, or inverse of the similarity,divergence) of a first pixel in the pre-corrected image, the first pixel corresponding to a second pixel in the original image(Cao, [0014],  plurality of normal pixels)and the target pixel in the error image( and defective pixel); and  
determining the weighting coefficient corresponding to the target pixel in the error image based on the information entropy of the first pixel in the pre-corrected image(Cao, [0016], Calculating weights of the plurality of normal pixels to the defective pixel based on the similarities).

Regarding claim 3, Sun in view of Cao teaches the method of claim 2, wherein the information entropy of the first pixel in  the pre-corrected image is a variable relating to the weighting coefficient(Cao, [0016], Calculating weights of the plurality of normal pixels to the defective pixel based on the similarities), and the weighting coefficient is determined such that the information entropy of the first pixel in the pre-corrected image is minimum(Cao, [0070], different influences of the pixels in the neighborhood on correction of the defective pixel can be fully considered so that a normal pixel more similar to shooting information of the defective pixel has a greater weight. As such, the corrected pixel value of the defective pixel is better obtained such that it is closer to the original information, and the defective pixel is more accurately corrected) .

Regarding claim 4, Sun in view of Cao teaches the method of claim 2, the determining the information entropy of the first pixel in the pre-corrected image comprising: 
determining a first neighborhood matrix of the first pixel in the pre-corrected image based on a second neighborhood matrix of the second pixel in the original image( Cao, Fig. 2)  and a target neighborhood matrix of the target pixel in the error image( Cao, Fig. 4); and 
determining the information entropy of the first pixel in the pre-corrected image based on the first neighborhood matrix( Cao, [0014], Calculating similarities between the plurality of normal pixels and the defective pixel comprises calculating the similarities between the normal pixels and the defective pixel based on a neighborhood similarity) .

Regarding claim 8, Sun in view of Cao teaches the method of claim 4.
Sun in view of Cao does not expressly teach wherein a size of the second neighborhood matrix or a size of the target neighborhood matrix is between 9 and 31 pixels.

	However, there are only finite amount of sizes of neighborhood matrix on can try, from 1 to the image size.  Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to try matrix of size from 1 to the image size, including any number between 9 and 31, since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success

Claims 11-14, 18  recite the system for the method of claims 1-4, 8. Since Sun also teaches a system (Sun, Abstract, CT apparatus), claims 19-20 are also rejected.

Claim 9-10 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Cao, further in view of Kachelriess ( US20130039556, cited from IDS in parent application 15323602 ) .

Regarding claim 9, Sun in view of Cao teaches the method of claim 1.
Sun in view of Cao does not expressly teach further comprising performing a compensation on the corrected image.
However, Kachelriess teaches performing a compensation on the corrected image ([0012], the high-frequency parts of the non-metal-artifact-corrected CT image dataset are increasingly weighted; additionally the low-frequency parts of the metal-artifact-corrected CT image dataset are added unweighted) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the teaching of Sun in view of Cao with that of Kachelriess, by adding high-frequency part to the low-frequency part of corrected image, with the motivation  “to improve the known methods for reducing metal artifacts by using a suitable frequency split method”( Kachelriess, [0012]).

Regarding claim 10, Sun in view of Cao and Kachelriess teaches the method of claim 9, the performing a compensation on the corrected image comprising: 
segmenting a high frequency part of the original image (Kachelriessh, [0012], high-frequency parts of a non-metal-artifact-corrected CT image);
segmenting a low frequency part of the corrected image (Kachelriessh, [0012],  low-frequency parts of the metal-artifact-corrected CT image); and 


Claims 19-20 recite the system for the method of claims 9-10. Since Sun also teaches a system (Sun, Abstract, CT apparatus), claims 19-20 are also rejected.

Allowable Subject Matter
Claims 5, 7, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 and 16 are also objected to since it recites the limitations in claim 5 and 15.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661